 

Case 4:19-cV-00196-A Document 1 Filed 03/05/19 Page 1 of 1 Page|D 1
1544 (R"'OW>'TXND CR¢“ °6/"> CIVIL COVER SHEET

The IS 44 civil cover sheet and the information contained herein neither re lace nor supp}emem the ilin§ and service of pleadmgs or other papers as re uired by law except as
provided by local rules of court This form approved by the Judicial Con erenoe of the nited States in eptember 1974,1s required for the use of the lerk of C0u11 for the
purpose of mjtiating the crvil docket sheet. (SEE INSTRUCTIONS ONNEXTPAGE OF TH!S FORM)

1.(11) PLAINTIFFS ~ DEFENDANTS/)
/"\0.14//7’7‘“’/'/*<:) /)SFZ€CFUL 5/12,//7§/ C%JL /‘€//4`7/£‘6('0§

 

 

 

 

,, v /Q /¢/,.
(b) County of Residence of First Lisled Plainli.€f j/%( 'V' l CG\-\ny Of R€Sid€n€€ OfFirS1 LiSI€d D€f€ndanf
(EXCEPTIN U. S 1>141er13F 654;§1§9~ 1 \ til( l C () U l\l `1 (1N U.s. PLAlNTIFF cAsEs 0111.19

7'\!111

 

. )lb4 Rl( T ()F ]E)< ASO *: IN LAND coNDEMNATIoN cAsEs usE THE LocATIoN oF
FILED rHErRAcToFI_.ANDmvoLv vED

 

 

 

 

 

 

 

 

 

 

 

 

 
 
 

   

(C) Af‘me€yS (Firm Name, Address, mid Telephone1 umber) All CyS (IfKnown)
7 ;-
/Xé<,) 525 1111-seem -190V~196-A
II. BASIS OF JURISDICTIOI l (Place an ‘ 1’"1'11 One Box 0111» III. :ITIZEI' lSHIP OF PRINCIPAL PARTIES (P/a¢e an 'X" 111 one 801-far Plainuj
\, 1 Dive ~siiy Cuses 0111_1) and One Bo), for Defendan!)
U_S_ Govemmem g 3 ederal JE€UL\K, U.S. DlSTRlCT COUI{T Pr DEF PrF I)EF
Plaintil`f (U, S. Ga ._....Cin',zen of 'l`lns State 1 Cl 1 Incorporated or Principal Plaee 4 El 4
D€pllty' L/r STD of Business ln Tl11's Stzte
EI 2 U.S. Govemmeot El 4 Diversity Citizen'of Anof.ber State CI 2 IJ 2 Incorpomted and Pn`ncipal Place D 5 [] 5
Defendant (lndicale Cr'tizenship afParlias in I!em III) of Business ln Another State
Citizen or Subject of a [J 3 D 3 Foreign Nation Cl 6 D 6
Foreign Country
IV.

NATURE OF SUIT (Place an "X" in One Bo.r Onlv)

  
 
   

  
   
  

   

 

 

 

  
 

 

Z/]l 0 Insurancc PERSONAL INJURY PERSONAL lINJURY D 625 Drug Related Seizurc IJ 422 Appeal 28 USC 158 D 375 l-`alse Claims Act
9/1'20 Marine 10 Airplane Cl 365 Personal lnjury - of Property 21 USC 881 [J 423 Withdmwal E] 376 Qui Tam (31 USC
E| 130 Miller Ac! D 315 Airplane Product Product liability D 690 Other 28 USC 157 3729(3))
E’MO Negotiable Instrument Liability [J 367 Health Care/ [J 400 S!ate Reapponionment
E| 150 Reeovery of Overpayment M20 Assaul§ Libel & Pharmaceut.ical ~ ' ' D 4| 0 Antimzst
& Enforcement of Judgment Slander Personal lnjury D 820 Copyrighfs D 430 Banks and Banking
D 151 Medicare Act D 330 Federal Employers' Produet Liability D 830 Pa!ent EI 450 Commerce
D 152 Recovery of Defaulted »~ Liability El 368 Asbestos Personal Cl 835 Patent - Abbreviated U 460 Deponaiion
Studcn! Loans 40 Marine lnjury Product New Drug Appl.ication D 470 Racke\eer Inf]uenced and
(Excludes Vetcrans) Cl 345 Marine Product Liability D 840 decmark Corrupt Organizations
D 153 Recovery ovaerpaymem- Liability NAL PROPERTY DMECM D 480 Consumer Credit
of Ve\emn’s Bencfifs W’$€D Molor Vehicle M?S€)thcr Fraud D 710 Fair Labor Standards D 861 HIA (l395ff) D 490 Cabld$at TV
[l 160 Slockholders’ Suits EI 355 Motor Vch.icle Wmh in Lending Act D 862 Black Lung (923) D 850 Sec\lrities/Commoditics/
C| 190 OLher Conmct . Prodm:t Liability 0 Other Fcrsonal U 720 Labor/Management E`l 863 Dl`WC/DIWW (405(g)) Exchange
D 195 Conn'ac! Product Liability 60 Other Pc.rsonal vw Property Damage Relations D 864 SSID Tit]e XVI Cl 890 Olher Statutory Actions
D 196 anchisc Injury M§S Property Damage Cl 740 Railway Labor Act C| 865 RSl (405(g)) l'_`l 891 Agricultural Acts
v IJ 362 Pusonal Injury - Product liability [l 751 Family and Medical D 893 Environmental Mzmers
' ` Leave Act lj 895 Freedom of lnformation

' 5 D 790 Other Labor Litigation Act

E| 896 A.rbitration

  

EJ 870 'l'axes (U S Plaiotiff

 

D 210'Land Condemnation D 440 Other Civil R.ights Habeas Corpus:

   

 

 

U 791 Employee Reti.rement
20 Forcclosure D 44| Voting D 463 Alien Detainee Income Security Aet or Defendant) [l 899 Administrative Procedure
Went Lcase & Eject:ment D 442 Employment IJ 510 Motions to Vaczte lj 871 IRS_'l'hird Party Act/Review or Appeal of
40 Torr.s to Land D 443 Ho\)sing/ ntence 26 USC 7609 Agency Dccision
EI 245 Ton Froduct Liability Accommodations 0 General U 950 Constitutionaliry of 7
El 290 All Other Real Property [J 445 Amer. waisabilities - D 535 Death Pen`alty , . Sta\e Statutes
Employmen\ g,%er' D 462 Naturalizztion Application
[J 446 Amer. w/Disabilities ~ damus & Other D 465 Other Immigran`on
Other Z]M R.ights Actions
lj 448 Education D 555 Prison Condition

El 560 Civil Detainee -
Conditions of

 

 

 

 

 

Conf`mement
_ V. RIGIN (Place an "X" in One Box On/y)
l Original [J 2 Removed from [J 3 Remanded from [j 4 Reinstated or CI 5 Transf¢rred hom D 6 Multidistrict [] 8 Multidistrict
Proceeding S!ate Court Appellate Coun Reopened Another Dan-jct Litigation - Litigation -

(:pecx_`@y Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversiqu

 

 

VI. CAUSE OF ACTIDN

Brief description of cause:

 

 

 

 

 

 

VII. REQUESTED IN EJ CHECK 11= THIS ls A cLASs ACTION DEMAND $ CHECK YES Only if d=mand€d in wmplaint
COMPLAlNT: UNDER RULE 23, F.R.CV.P- JURY DEMAND: 121 Yes UNo
VIII. RELATED CASE(S) ~
IF ANY l (See msimcnons). JU_DGE DOCKET ER
DATE 5 9 _ c sIGNA/
1;/1,§ /{/ C) / ) //§BYO; § 2 §
FOR OFFlCE‘USE ONZY
RECEIPT #____ AMOUNT______ APPLYT_NG l]-`P__` MAG JUDGE

50 <s€ z >/@//zj W/>@>%;

